 132DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDLa Porte Transit Co., Inc.andGeneral Teamsters,Chauffeurs,and Helpers Union Local No. 298a/w International Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpersofAmerica.Case 25-CA-1583130 September 1987DECISION AND ORDER4BY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 10 April 1984 Administrative Law JudgeRobert A. Giannasi issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed a brief in sup-port of the judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusionsand to adopt the recommendedOrder.'The judge found that the Respondent violatedSection 8(a)(5) and (1) by unilaterally implementingchanges during the term of a collective-bargainingagreement with respect to provisions covering holi-day pay, overtime pay, sick leave, and health andwelfare benefit payments. The judge found thatunder the terms of a contractual "emergency re-opening" provision negotiated by the parties, theUnion was only obligated to "discuss" changesproposed by the Respondent and the Respondentdid not have the right to make unilateral modifica-tions in the contract without the Union's consent.The judge also found in this regard that under Sec-tion 8(d) of the Act an impasse in negotiations isirrelevantwhen a party seeks unilaterally tochange an existing agreement. The Respondentcontends that the reopener provision created an ob-ligation to bargainmidterm and that unilateralchanges lawfully could be implemented after agood-faith bargaining impasse was reached.For the reasons set forth below, we agree withthe judge that the Respondent violated Section8(a)(5) and(1) by implementing midterm unilateralchanges. Even assuming, arguendo, that the termsof the parties' reopener provision would privilegepost-impasse unilateral changes, the record showsiTheRespondent has requested oral argumentThe requestisdeniedas the record,exceptions,and briefsadequately present theissues and thepositionsof thepartiesthat the Respondent did not bargain to a good-faithimpasse prior to its implementation of changes.2The Respondent and the Union were parties to acollective-bargainingagreement effective by itsterms from 1 April 1982 to 31 March 1985. Thisagreementcontained a reopener provision permit-ting either party to reopen the agreement midtermand request renegotiation as follows:ARTICLE 27EMERGENCY REOPENINGIn the event of war, declaration of emergen-cy, imposition of mandatory economic con-trols, the adoption of a National Health Pro-gram or any Congressional or Federal agencyaction which has a significantly adverse effecton the financial structure of the trucking in-dustry,during the life of this Agreement,either party may reopen the same upon sixty(60) days prior written notice and request re-negotiation of the provisions of this Agree-ment directly affected by such action.Upon the failure of the parties to agree insuch negotiations within the subsequent sixty(60) day period, thereafter either party shall bepermitted all lawful economic recourse to sup-port its request f9r revisions. If Governmentalapproval of revisions should become neces-sary, all parties will cooperate to the utmost toattain such approval. The parties agree thatthe notice provided herein shall be acceptedby all parties as compliance with the notice re-quirements of applicable law, so as to permiteconomic action at the expiration thereof.The provisions of this Article may, bymutual agreement, be invoked subsequent toApril 1, 1984 if the parties agree that the finan-cial status of the industry has either substan-tially increased or decreased compared to thedate of the ratification of this Agreement.In February 19833 the Respondent initiated re-opening of the agreement for the purpose of modi-fying the contractual holiday, sick leave, andhealth and welfare benefit provisions. The Re-spondent sought relief from the economic obliga-tions of the agreement because of the effects of the1980Motor Carriers Act, which substantially de-regulated the interstate trucking industry and in-2Thus, for purposes of deciding this case, we find it unnecessary todecide, as a general proposition, whether the terms of the parties' reopen-er provision would permit unilateral changes if a good-faith impasse hadbeen reached In accordance with the view expressed inKelly-GoodwinHardwood Co,269 NLRB 33, 38 fn 25 (1984), Chairman Dotson wouldpermit midterm unilateral changes under a contractual wage reopenerprovision when a genuine impasse in bargaining has been reached3All dates hereafter are in 1983 unless indicated otherwise286 NLRB No. 10 LA PORTE TRANSIT CO133creased business competition. InMarch the Re-spondent proposed modification of the agreement'sovertime provisions.As set forth more fully by the judge, the partiesmet and discussed the Respondent's proposedmodifications in February,March, and April. InApril,when negotiations were still ongoing, theRespondent unilaterally implemented changes inthe agreement's holiday, sick leave, and health andwelfare cost-of-living benefit provisions. The Re-spondent implemented these changes without noti-fying the Federal and state mediation service of theexistence of a dispute.By letters to the Respondent on 5 July and 1August, the Union reiterated its previously statedbargaining position that the Union could only con-sider modification of the agreement if the Respond-ent was in current compliance with the agreement.In its 5 July letter the Union noted that the Re-spondent had made changes unilaterally and that inMay the Union had objected to such changes.On 11 August the Respondent notified the Unionthat it would implement changes in the agreement'sovertime provisions. This change was made unilat-erally about 2 October.The Respondent contends that a valid bargainingimpasse was reached on 11 August. We disagree.As noted, the Respondent had made a number ofunilateralchanges in April. It did not officiallyinform the Union of the implementation of thosechanges until 11 August. Notwithstanding this lackof official notice, the Union, throughout the negoti-ations,had continued to protest these changes,which were implemented when no impasse evenarguably had been reached. There was, thus, clear-ly no valid impasse on 11 August regarding thosechanges first instituted in April. Further, we alsofind that a genuine good-faith impasse had not beenreached prior to the Respondent's unilateral changein the contractual overtime provision effective 2October.The overtime provision implemented by the Re-spondent on 2 October was first proposed early inthe negotiations in March. That proposal was partand parcel of the Respondent's overall package forrelief from the economic pro visions of the agree-ment.The bulk of the Respondent's economic pro-posalwas, as noted, unilaterally implemented inviolation of the Act in April. After those unlawfulchanges were implemented, the Union notified theRespondent that it could not consider the Respond-ent's request for economic relief unless the Re-spondent was in full compliance with the agree-ment. The only bargaining session held subsequenttoApril, and before the change in overtime wasannounced, was a meeting on 11 July where littleprogress was made. After the Union again reiterat-ed its position that the Respondentmust maintaincompliance with the agreement, the Respondentannounced,afterabargaining session on 11August, that the change in overtime would be im-plemented.In these circumstances, it is clear that the degreeof meaningful bargaining necessary to establish agenuine good-faith bargaining impasse did notoccur with respect to the Respondent's proposedchange in overtime. Indeed, it appears that the Re-spondent simply completed in October the imple-mentation of the remainder of its overall economicpackage that it initially implemented unlawfully inApril.Thus, there can be no doubt that the bar-gaining process was seriously hindered by the un-lawful unilateral changes in April. In this context,we discern no logical basis to find that the partiesreached a genuine bargaining impasse regardingany matter in the few bargaining sessions held be-tween the April unilateral changes and the Octoberunilateral change in overtime.Accordingly, we find that the Respondent's uni-lateral changes, including the October change inovertime, violated the Act.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, La PorteTransitCo., Inc., La Porte,Indiana,itsofficers,agents, successors, and assigns, shall take the actionset forth in the Order.Robert E. Hayes,Esq., for the General Counsel.Alki E. Scopelitis, Esq.,andJames H. Hanson, Esq. (Sco-pelitis& Garvin),of Indianapolis, Indiana, for the Re-spondent.DECISIONSTATEMENT OF THE CASEROBERT A. GIANNASI, Administrative Law Judge.This case was tried in LaPorte,Indiana,on December15, 1983. The complaintalleges thatRespondent violatedSection 8(a)(5) and(1) of the Act by making the follow-ing unilateral changes in an existingcollective-bargainingagreementwith the Charging Party Union: (1) eliminat-ingWashington's birthday and employee birthdays asholidays; (2) failing to pay cost-of-living increases due tothe applicable health and welfare fund;(3) eliminatingsick pay applicable under the collective-bargaining agree-ment;and (4) eliminating contractually required overtimeprovisions. Respondent filed an answer admitting that itwas party to a collective-bargaining agreementwith theCharging Party Union but denying the substantive alle-gations of the complaint. The General Counsel and the 134DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRespondent have filed briefs that I have read and consid-ered.Based on the entire record, including the testimony ofthewitnesses and my observation of their demeanor, Imake the followingFINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent, an Indiana corporation with its principaloffice and place of business in LaPorte,Indiana, is en-gaged in the business of transporting freight and per-forming related services. During a representative 1-yearperiod, Respondent, in the course and conduct of its op-erations, generated gross revenues in excess of $500,000of which in excess of $50,000 was derived from thetransportation of freight and commodities from the Stateof Indiana directly to points outside that State. Accord-ingly, I find, as Respondent admits, that it is an employerengaged in interstate commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATIONThe Charging Party Union (the Union) is a labor orga-nization within the meaning of Section 2(5) of the Act.The Union is and, at all material times, has been, the ex-clusive bargaining representative of Respondent's em-ployees in the following appropriate unit:All drivers and all dockworkers of [Respondent] atitsLaPorte, Indiana facility exclusive of all officeclerical employees, all professional employees, andall guards and supervisors as defined in the Act.Respondent has recognized the Union as the exclusivebargaining representative of its employees since at leastApril 1, 1979.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsThe Respondent and the Union have had abargainingrelationship for over 20 years. Although Respondent has,in the past, signed, adopted, or abided by the TeamstersNationalMaster Freight Agreement,it isnot party toany multiemployer group and has always bargained di-rectlywith the Union. In 1979 andagain in 1982, Re-spondent negotiated with the Union and entered intosupplementalagreementswhich incorporatednationalagreements and area supplements, but also set forth pro-visions governing the specific operations of Respondent.The most recent supplementalagreement,which runsfrom April 1, 1982, to March 31, 1985, provides that it"is supplementalto and becomes part of the NationalMaster Freight Agreement . . . including any CentralState Area supplemental agreements . . . and shall pre-vailover the specific terms of those Agreements toextent, if any, any conflictexistsand/or the subjectmatter iscovered by the terms of this SupplementalAgreement."It is undisputed that at some point after thepartiessigned their 1982 agreement, Respondent and other inter-statemotor carriers acrossthe country felt that theimpact of the 1980 Motor Carrier Act, which substantial-ly reduced the regulation of interstate motor carriers bythe Interstate Commerce Commission and placed them inan adverse competitive position. That legislation fosteredlower cost competition for unionized carriers. As Re-spondent's vice president, Louis Carque, testified:The industry has over-capacity. We have competi-tion coming out our ears, let's say, that we don'tknow about from one day to the next. Primarilynon-union, although a lot of the union carriers haveexpanded their operations also.According to Carque, Respondent felt that contractualpay increases scheduled to go into effect on April 1,1983, were going to cause "a problem." In addition, Re-spondent felt that its motor vehicleequipmentneeded re-placement.As a result of these "problems," Carque called a meet-ing with union representatives for February 3, 1983. Themeeting washeld at the Holiday Inn in LaPorte. Carqueand Director of Personnel and Safety Donald Longan-ecker representedRespondent;BusinessAgentKenBuhle and President Joseph Caradonna represented theUnion. At this point the parties were aware that, at thenational level, the Teamsters Union and motor carriersignatories to the national master freightagreement wereconsidering relief from negotiated wage and benefit in-creasesscheduled for April 1983.1 Respondent was inter-ested in negotiatingrelief for its particularsituation. InCarque's words "we were looking for relief beyond theCOLA increase [in the National Master Freight Agree-ment]." The union representatives replied that any relieffrom the provisions of the applicable agreements wouldhave to be approved by the joint area committee of theTeamsters International union.2On February 11, 1983, Respondent wrote the Union aletter stating as follows:It appears at this time there will be no relief forth-coming from the International in regards to COLAincreasesor other contract relief. Apparently indi-vidual carriers and Localunions areto negotiatewhatever relief will be forthcoming. Consequently,we are herewith submitting the attached Proposalfor relief from indicated Articles of our Supplemen-talAgreement.The proposal sought theamendmentof the La Portesupplemental agreementin three respects: (1) In article12, eliminate George Washington's birthday and the em-ployees' birthdays as paid holidays; (2) in article 19,eliminatecost-of-living increases scheduled for April 1,1983; and (3) in article 20, waive sick leave provisionsfor the contract year 1983.3'Although the president of theInternationalUnion recommendedrelief on a nationwide basis, the membership rejected the recommenda-tion andno reliefwas negotiated2The joint area committee is made up of employer and union repre-sentatives who administer the national contract on a regional basis as pro-vided in the national master freight agreementThe contract year commences on April I LA PORTE TRANSIT CO.On March 18,1983, the parties met at the Union's hallinMichiganCity,Indiana.At thismeeting,Carque sub-mitted a revised proposal to the Union.It contained thesuggested changes in articles 12, 19, and 20 that had beenproposed by the Company in its February 11 letter aswell as the following two additional amendments: (1) inarticle 14, change the manner in which health and wel-fare benefits are provided;and (2)in article 18, changethe method by which overtime is computed. Accordingto the testimony of Carque,Respondent's representativesprovided reasons concerning why relief was needed.Union representatives again tool.the position that thejointarea committee would have to approve suchchanges and they also speculated that Respondent's em-ployeeswould probably reject the suggested changes.Union representatives also asked that Respondent waituntil the the Joint Area Committee met on the issue ofgranting areawide relief.4Buhle testified that"there wasnever any discussions on reopening of the contract. Thecompany was seeking what they consider a rider orrelief from certain provisions of the contract.And it wasdiscussed in a general way."The parties met again on April 7,1983.As a result ofdiscussion at this meeting,Respondent revised its propos-al to eliminate any change in the administration of healthand welfare benefits.5Union representatives stated thatelimination of this proposal would make it easier toobtain approval from the Joint Area Committee for theremaining proposals.Union Representative Buhle stated,according to the testimony of Carque,that"he didn'treally feel that anything in [the remaining proposals] wasso grossly unreasonable."Buhle also said that he wouldhave to check with Caradonna,but that,if he approved,the matter would be taken"to the membership."Buhletestified that he advised the Respondent's officials that hedid not believe that relief was going to be given "on ajoint area committee basis,unless itwas going to begiven to the industry as a whole." Buhle further indicat-ed that "in order to even bring a relief request before thejoint area committee,thatmeets quarterly in Chicago,that the contract had to be paid in full at the time, orrelief wouldn't even be considered."This meant,accord-ing to Buhle,that relief would not be considered unlessthe Respondent was complying with the contract. Buhlealso notified Respondent's representative that the nextjoint area committee meeting would be held in June1983.Buhle also testified that it was understood both by himand Respondent's representatives that the Union wouldtake the Respondent's proposals for relief to the approxi-mately 60 or 70 La Porte employees and, if they votedto accept the proposals,he would then submit the matterto the joint area committee at its June 1983 meeting. Ac-cording to Loganecker, on April 12,Buhle called Logan-ecker and informed him "that Mr. Caradonna had agreedto take our proposal to the membership, and would doso in two to three weeks, so that it would be in prepara-4A meeting was apparently scheduled for the last week of March5Respondent subsequently,on April 11,placed this proposal in wnt-ingEach suggested change was accompanied by a detailed explanationof the necessity for the modification The proposal was hand delivered toBuhle135tion for the June meeting of the [Joint Area Commit-tee]."Such an election was apparently never held be-cause,according to Buhle,the Union found out that Re-spondent had unilaterally implemented some of its pro-posals about April 1,1983,and thus was not in compli-ance with the contract.On May 9, 1983, the Union filed a grievance under theapplicable agreement alleging that the Respondent hadviolated articles 12 and 20 of the supplemental agreementbecause it"has unilaterally decided not to pay the em-ployee's birthday,theWashington Birthday Holiday, aswell as sick days."The grievance proceeded through thevarious steps of the grievance procedures of the agree-ment and was rejected by Respondent.The last notationon the grievance was dated August 22,1983, and statedthatRespondent "refuses to advance to next step ofgrievance procedure."On June 23,1983, Respondent sent the following letterto the Union:On April 7,1983,we had a negotiating meetingwith you in our office.At that time we submittedan amended proposal to you.This proposal super-ceded our previous proposal,which was submittedto you at our negotiating meeting of March 18,1983. On April 11, 1983, our Mr.Longanecker per-sonally delivered to your office a proposal whichamended the one submitted on April 7.This April11th proposal,as you will recall,eliminated our pre-vious proposal regarding Article 14 of the Supple-mental Agreement and changed the wording of ourproposal regarding Article 20.Attached to the pro-posal was our justification statement,which you re-quested in our meeting of April 7th to support ourproposal.The changes covered by our proposal are all con-cessionary to the company.They cover provisionsto be changed in our present Supplement Agree-ment.You have now had our final proposal since April11th. It was our understanding that the employeeswould vote on this proposal. Nothing has happened.No vote has been taken.If there is some need forfurther negotiations,the company is ready and will-ing to meet.Please contact us to arrange such ameeting as soon as possible.On July 5,1983, the Union responded as follows:The Union's position on your company's requestfor relief has not changed.When you submittedyour finalized request for relief on April 11, 1983 Itold you we would take it to the membership inearly June prior to the Joint Area Committee meet-ings in Chicago,and that if the membership ap-proved the relief it would still be subject to approv-al by the J.A.C. In early May the Union found outthe company had unilaterally put it'srelief intoeffectwithout the approval of the membership orthe J.A.C. A grievance dated May 9,1983 was filedon this action and to this date no response has beenreceived from your company.The Union cannot 136DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDconsider a request for reliefunlessthe contract isbeing paid in full. The Union is willing to meet withthe company at anytime to discuss both the griev-ance and the company's request for relief.Respondent apparently also failed to make contractual-ly required health and welfare payments because there isin evidence a delinquency letter dated July 29, 1983,from the trust fund administering the program to Re-spondent, indicating that as of that date Respondent's ac-count was $9691.28 in arrears.The parties met on July 11 with no agreement.On August 1, the Union restated its position in a letterto Respondent as follows:The Union's position that it will not consider reliefrequests unless the Contract is being fully compliedwith remains unchanged. There is an indication thatthe International is considering some across-the-board relief on the National Master Freight Agree-ment, but what form this relief will take will not beknown until after a meeting scheduled for August15th in Chicago.On August 11 the parties met again with no agree-ment.On that day, Respondent wrote to the Union asfollows:On April 11, 1983, we submitted the attachedProposal to Teamsters Local 298 with the under-standingthat our employees would be allowed tovote on it.It appearstome that our attemptto negotiatethis proposal has resultedin an impasse.As a result,we the company are now compelledto implementthis Proposal. The implementation will have the fol-lowing effective dates:Article 12April 1, 1983Article 18August 28, 1983Article 19April 1, 1983Article 20April 1, 1983This was the first official notice of the actualimplemen-tation of changes that the Union had received from Re-spondent.On August 24, Respondent wrote to the Union as fol-lows:On August 11, 1983, I advised you that wewould implement our proposal covering changes inArticle 18 effective August 28, 1983.Upon advice of council [sic], the effective date ischanged to October 2, 1983.On September 1, 1983, Respondent wrote identical let-ters to Indiana and Federal Mediation and Conciliationofficials stating as follows:We have had several negotiation sessions withGeneral Teamsters, Chauffeurs and Helpers UnionLocal 298 of Michigan City,Indiana,for the pur-pose of obtaining relief.We concluded our negotia-tions and submitted our final proposal to the Unionon April 11, 1983.This letter is to advise your Department of thisimpasse in negotiations and of our intent to imple-ment our Proposals with the pay period starting Oc-tober 2, 1983.It is undisputed that after April 1, 1983, Respondent,without consent of the Union, implemented its proposalsrelative to holiday pay, health and welfare cost-of-livingincreases, and sick pay and that, after October 2, 1983, itimplemented its proposal on contractual overtime.B. Discussion and AnalysisIt is undisputed that Respondent implemented changesin an existing collective-bargaining agreement withoutthe Union's consent.Such conduct is violative of Section8(a)(5) and(1)of the Act because Section 8(d),whichdefines the duty to bargain, prohibits such changes. Inpertinent part, Section 8(d) provides that"no party to[an existing collective-bargaining agreement] shall termi-nate or modify such contract"unless certain notice pro-visions and other conditions are met. Section 8(d) contin-ues, "and the duties so imposed shall not be construed asrequiring either party todiscuss or agreeto any modifica-tion of the terms and conditions contained in a contractfor a fixed period, if such modification is to become ef-fective before such terms and conditions can be reopenedunder the provisions of the contract" (emphasis added).In this case,the Union did not agree to Respondent'sproposedmodifications.In these circumstances, theBoard and the Courts have clearly and consistentlyfound an employer'smidterm modification of a fixedterm contract to be unlawful.SeeOak Cliff-GolmanBaking Co.,207 NLRB1063, 1064(1973), enfd. 505 F.2d1302 (5th Cir. 1974), cert.denied 423U.S. 826 (1975); C& S Industries,158 NLRB 454,457-458(1966);We-CareTrading Co.,265 NLRB No. 56,slip op.at 7 (1982) (un-published).6This is true even though continued compli-ance with the contract will cause the employer financialhardship.See Ross Crane Rental Corp.,267 NLRB 415(1983);Oak Cliff-Golman,supra,207 NLRBat 1064.Respondent alleges that it was justified in unilaterallyimplementing its proposals to alter the existing agree-ment, notwithstanding the Union's refusal to agree to thealterations, because(1) an impasse existed;(2) the Union"waived its right to bargain";and (3)the Union "avoid-ed and delayed bargaining." (Br. 18.) These allegationsare patently without merit.First,an impasse in negotiations is irrelevant in a situa-tion when a party seeks unilaterally to change an existingagreement.Respondent had agreed to a contract in April1982 and less than a year later sought to change specificprovisions of that agreement whose terms were to con-tinue throughMarch 1985. Section 8(d) provides that6Additionally,in orderfor a violation to occur, the provisions of thecollective-bargaining agreement that are unilaterally modified must con-stitutemandatorysubjectsof bargainingSeeChemicalWorkers v. Pitts-burgh PlateGlass Co, 404 U S. 157, 187 (1971). Thereisno dispute thatthe provisionsof the contractthat are the subject of the instant case doconstitute mandatory subjects LA PORTE TRANSIT CO.this cannot be done without the Union's consent. As theBoard stated in a case when, as here, an employer pro-posed midterm contract modifications, the union indicat-ed a willingnessto discuss the matter and the employersubsequently declared an impasse and implemented itsproposed modifications without the union's consent:The Union's consent was required if manage-ment'sproposed modifications were to take effect.When the Union lawfully withheld its assent, astalematedid obtain. The Trial Examiner correctlyfound, however, that although an employer mayunilaterally institutechangeswhenan impasseoccurs during the negotiations for an initial bargain-ing agreementor following the expiration date of anexpiringcontract, the employer may not do sowhere, as here, the contract has not yet terminated.Accordingly, the Trial Examiner correctly ruledthat Respondent was not free in the manner soughttomodify the unexpired agreement over theUnion's objections, but was obligated to maintain ineffect all preexisting contractual commitments forthe contract term.We affirm, therefore, the TrialExaminer's finding that by unilaterally publishingand implementing terms and conditions of employ-ment inconsistent with the extant collective-bargain-ing agreement,Respondent violated Section 8(a)(5)and (1) of the Act.[Standard Oil Co.,174 NLRB177, 178 (1969)].Respondent devotes much of its brief to the contentionthat it complied with all the technical notice require-ments of Section 8(d) and article 27 of the applicableagreementthat permits reopening of the contract undercertaincircumstances. This discussion is not relevant tothe question of whether Respondent could unilaterallychange the terms of anexistingagreement without theUnion's consent. Permission to reopen and negotiate inthe middle of a contract term is not tantamount to per-mission tomake unilateral changes during the term of acontract.7Section8(d)specificallyprohibitssuchunilateralchanges.Indeed, in the absence of a contractual reopenerclause, apartymay refuse evert to discuss proposedchanges. SeeC & S Industries,supra, 158 NLRB at 457.However, when midterm bargaining does take place pur-suant to such a clause, compliance with the 8(d) noticerequirementssimply permits a party to thereafter resortto a strike or lockout. SeeNLRB v. Lion Oil Co.,352U.S. 282, 291-292 (1957). Compliance with the noticeprovisions of Section 8(d) does not confer on a party theright to unilaterally change anexistingagreement par-7In any event,it is clearthatRespondent implemented its proposedmodificationswell beforegiving theappropriate notices required by Sec8(d)137ticularly since Section 8(d) specifically prohibits suchconduct.Nor does article 27 offer Respondent any greater sup-port for its position than does Section 8(d). Article 27 isindeed a reopener clause that permits either party to"reopen"the agreementon 60 days' written notice if cer-tainconditions obtain. But that isall it is,a reopenerclause.Assuming that all the conditions were met inorder to reopen the contract, article 27 would simply re-quire the Union to "discuss" changes that, in the absenceof such clause, it would not be required to do. However,compliance with these notice provisions and the entryinto negotiationsthat followed, pursuant to article 27, be-tween Respondent and the Union do not give the Re-spondent the right to make unilateral modifications in thecontract without the Union's consent. Article 27 simplystates,in this respect, that "upon failure of the parties toagree insuch negotiations" within the 60-day period,each party "shall be permitted all lawful economic re-course to support its request for revisions." Nothing inarticle 27 permits Respondent to do anything that is pro-hibited by Section 8(d) unless there was a waiver by theUnion. No such waiverwas made inthis case, as is dis-cussed in greater detail below.Respondent's second contention is that the Unionwaived "its right to bargain" thus permitting Respondentto unilaterally implement its suggested modifications tothe contract.In assertingthis argument, Respondent es-sentiallymisperceives the law. The cases cited by Re-spondent involve changes that do not, as here, constitutemidterm modification of provisions in a collective-bar-gaining agreement.They simply address the right of acollective-bargainingrepresentative, guaranteed by Sec-tion 8(d), to be consulted on changes involving "wages,hours, and other terms and conditions of employment"apart from the existence of a collective-bargaining agree-ment covering such matters. See, e.g.,NLRB v Katz,369U.S. 736 (1962);Merillat Industries,252NLRB 784(1980).That right is essentially distinct from the right in-volved in theinstant case,also guaranteed by Section8(d), that no changes can be effectuated in the provisionsof a collective-bargaining agreementduring the term ofitsexistencewithout the consent of the other party.Thus, if Respondent's waiver argument is to be sustained,itmust show that the Union waived its right to consentto the contract modifications implemented by Respond-ent.A waiver of rights can be effectuated by either con-tract or conduct. However, in eithercase,thewaivermust be "clear and unmistakable." See, e.g.,TimkenRoller Bearing Co. v. NLRB,325 F.2d 746, 751 (6th Cir.1963), cert. denied 376 U.S. 971 (1964);NL Industries,220 NLRB 41, 43 (1975), enfd. 536 F.2d 786 (8th Cir.1976), citingPerkinsMachine Co.,141NLRB 98, 102(1963);Park Ohio Industries,257 NLRB 413, 414 (1981),enfd. 702 F.2d 624 (6th Cir. 1983). Respondent has notmet itsburden in this respect. 138DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDI turn first to the contract. As I have previously noted,article 27, under certain circumstances, permits eitherparty to "reopen" the contract on 60 days notice and"request renegotiation" of certain provisions of theagreement.8The remainder of article 27 clearly contem-plates negotiationand mutual assentof the parties to anychanges. Indeed, the article provides that: "Upon failureof the parties toagreein such negotiations [after expira-tion of a subsequent specified notice period] either partyshall be permitted all lawful economic recourse to sup-port itsrequestfor revisions" (emphasis added). This lan-guage at mostallows for a lockout or strike that wouldnot otherwise be permitted. Nothing in the article per-mits unilateralmodifications if the parties fail to achieveagreementduring renegotiations. Such changes are notmentioned at any point in article 27. Thus, article 27does not constitute a clear and unmistakable waiver oftheUnion's right to withhold its consent to proposedchanges that Section 8(d) guarantees.Likewise, the Union did not, by its conduct, waive itsright to consent to the Respondent's proposed changes.The evidence completely refutes thissuggestion.First, itisclear that early on and throughout the negotiations,theUnion advised the Respondent that any proposedchange in the contract was subject to the approval ofboth Respondent's employees and the jointarea commit-tee.Thus, by way of such representations, the Union notonly did not waive its right to consent, but continuallyadvised Respondent that such consent was predicated onthe approval of both the Respondent's employees and thejoint areacommittee. In fact, after being informed by theUnion that its proposals would probably not be approvedby the employees, Respondent on April 7 submitted a re-vised proposal deleting its suggested change in the ad-ministrationof health and welfare benefits. Furthermore,when Buhle himself, on April 7, advised Respondent'sofficials that he did not consider the revised proposalsunreasonable, such characterization remained couched interms of the possibility of their being approved by UnionPresident Caradonna and in turn being submitted to the8 The entiretext of art 27 is as followsARTICLE 27EMERGENCY REOPENINGIn the event of war, declaration of emergency,imposition of man-datory economic controls, the adoption of a National Health Pro-gramor any Congressional or Federal agency action which has asignificantly adverse effect on the financial structure of the truckingindustry, during the life of this Agreement, either party may reopenthe same upon sixty (60) days prior written notice and request re-negotiation of the provisions of this Agreement directly affected bysuch action.Upon the failure of the parties to agree in such negotiations withinthe subsequentsixty (60) day period, thereafter either party shall bepermitted all lawful economic recourse to support its request for re-visions If Governmental approval of revisions should become neces-sary, all parties will cooperate to the utmost to attain such approvalThe parties agree that the notice provided herein shall be acceptedby all parties as compliance with the notice requirements of applica-ble law, so as to permit economic action at the expiration thereofThe provisions of this Article may, by mutual agreement, be in-voked subsequent to April 1, 1984 if the parties agree that the finan-cial status of the industry has either substantially increased or de-creased compared to the date of the ratification of this Agreementemployees for their approval. Second, also on April 7,Buhle informed Respondent's officials that the joint areacommittee would not even consider Respondent's re-quest for relief unless Respondent remained in compli-ance with the collective-bargaining agreement. Thus, atthis juncture, the Union asserted yet another conditionfor its consenting to the Respondent's proposed changesin the contract. Indeed, on subsequently learning thatRespondent was not in compliance with the collective-bargaining agreement and had unilaterally implementedits proposed changes, the Union advised the Respondentthat, under such circumstances, it could not even consid-er Respondent's request for relief.Thereafter, the Union consistently set forth its positionthat it did not and would not consent to the modifica-tions.The Union's grievance over the unilateral changeson May 9, when it first learned of them, and the ex-change of letters between the parties thereafter, makes itclear beyond any doubt that the Union never waived itsright to consent to a modification of the agreement.Respondent's final contention is that it could imple-ment its proposed changes because the Union avoidedand delayed bargaining. This contention also misses themark because the Union had no obligation to agree toany of Respondent's proposed modifications and in theabsence of such agreement Section 8(d) prohibits anysuch changes from being implemented unilaterally duringthe term of the agreement. In support of its argument,Respondent has cited cases involving unilateral changesof terms and conditions of employment by an employer,but none deal with such unilateral changes that also con-stitutemidterm modifications of a valid and existing col-lective-bargaining agreement.CONCLUSIONS OF LAW1.All drivers and all dock workers of Respondent atitsLa Porte, Indiana facility, exclusive of all office cleri-cal employees, all professional employees, and all guardsand supervisors as defined in the Act constitute a unitappropriate for collective bargaining within themeaningof Section 9(b) of the Act.2.At all timesmaterial,the Union has been the exclu-sive representative of all the employees in the aforesaidunit for the purposes of collective bargaining within themeaning of Section 9(a) of the Act.3.By unilaterally implementing changes in the collec-tive-bargaining agreement with respect to holiday pay,overtime pay, sick leave, and benefit payments, withoutthe consent of the Union, Respondent has violated Sec-tion 8(a)(5) and (1) and Section 8(d) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that Respond-ent cease and desist therefrom and take certain affirma-tive action designed to effectuate the purposes of the Actincluding the posting of the attached notice.Having found that Respondent refused to bargain withtheUnion by unilaterally implementing changes in the LA PORTE TRANSIT CO.139collective-bargaining agreementin regard to holiday pay,overtime, sick leave, and payments to the Union's healthand welfare funds, I shall recommend that Respondentbe ordered to rescind such changes retroactive to April1,1983, and to make whole the employees covered inthe collective-bargaining agreementfor the loss of wagesor other benefits for holiday pay, overtime, or sick leavethat they may have sustainedas a resultof Respondent'sunlawful conduct. Such payments shall be made with in-terest thereon as prescribed inFlorida Steel Corp.,231NLRB 651 (1977). I shall also recommend that Respond-ent be ordered to make whole the employees covered bythe collective-bargainingagreementby paying all healthand welfare benefit payments required by the collective-bargainingagreementthat have not been paid and wouldhave been paid absent Respondent's unlawful failure tomake such payments and by reimbursing employees di-rectly for payments and contributions, if any, which mayhave been made by them to obtain benefits and coveragethatmight have been denied them because of Respond-ent's failure to make the contractual payments to thetrust funds. SeeWe-Care Trading Co.,265 NLRB No. 56,slip op. 9-10 (1982) (not published in bound volume).9On these findings of fact and conclusions of law andon the entire record,I issue thefollowing recommend-edioORDERThe Respondent, La Porte Transit Company, Inc., LaPorte,Indiana,itsofficers,agents,successors,and as-signs, shall1.Cease and desist from(a)Refusingto bargain with the Union by unilaterallymodifying and refusing to comply with the provisions ofitscurrent collective-bargainingagreementwith theUnion covering the following subjects: (1) holiday pay,(2) overtime pay, (3) sick leave, and (4) health and wel-fare benefit payments.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Bargainwith the Union by restoring,placing ineffect, and complying with the terms and conditions ofemployment, as provided in the applicable collective-bar-gaining agreement,retroactive to April 1, 1983.(b)Make whole the employees in the unit covered bythe collective-bargaining agreement,in the manner setforth in the remedy section of this decision, for any lossof wages for holiday pay, sick leave, and overtime thatthe employees may havesustainedas a result of Re-spondent's unlawful conduct.(c)Make whole the employees in the unit covered bythe collective-bargaining agreement, in the manner setforth in the remedy section of this decision, by transmit-ting the contributions owed to the Union's health andwelfare funds and by reimbursing employees directly forpayments, if any, made by them to compensate for Re-spondent's unlawful failure to make such required contri-butions to the health and welfare funds.(d)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(e) Post at its La Porte, Indiana facility copies of theattached notice marked "Appendix."" i Copies of thenotice, on forms provided by the Regional Director forRegion 25, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places includingall placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany othermaterial.ii If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government9Because the provisions of employee benefit fund agreements are van-able and complex,the Board does not provide at the adjudicatory stageof a proceeding for the addition of interest at a fixed rate on unlawfullywithheld fund payments I leave to the compliance stage the questionwhether Respondent must pay any additional amounts into the benefitfunds in order to satisfy the "make-whole"remedy These additionalamounts may be determined,depending on the circumstances of eachcase, by reference to provisions in the documents governing the funds atissue and,where there are no governing provisions,to evidence of anyloss directly attributable to the unlawful withholding action, which mightinclude the loss of return on investment of the portion of the funds with-held, additional administrative costs, etc, but not collateral lossesFerroMechanical Corp,249 NLRB 669, 671 fn 3 (1980)10 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions, and recommendedOrder shall,as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT refuse to bargain with General Team-sters,Chauffeurs and Helpers Union Local No. 298, a/wInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America by unilaterallymodifyingand refusingto comply with the provisions ofits current collective-bargaining agreement covering thefollowing subjects: (1) holiday pay, (2) overtime pay, (3)sick leave, and (4) health and welfare benefit payments.WE WILL NOT in any like or relatedmanner interferewith,restrain,or coerce you in the exercise of yourrightsguaranteedin Section 7 of the Act. 140DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL bargain with the above-mentioned Union byrestoring,placing in effect,and complying with theterms and conditions of employment, as provided in thecollective-bargaining agreement,retroactive to April 1,1983.WE WILL make whole the employees in the unit cov-ered by the collective-bargaining agreement,for any lossof wages for holiday pay,sick leave,and overtime thatthe employees may have sustained as a result of our un-lawful conduct.WE WILL make whole the employees in the unit cov-ered by the collective-bargaining agreement,by transmit-ting the contributions owed to the Union'shealth andwelfare funds and reimbursing employees directly forpayments, if any, made by them to compensate for ourunlawful failure to make required contributions to thehealth and welfare funds.LA PORTE TRANSIT CO., INC.